Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 06-1651

                               KOMI OFORI,

                        Plaintiff, Appellant,

                                     v.

                         RUBY TUESDAY, INC.,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Paul J. Barbadoro,          U.S. District Judge]


                                  Before

                   Torruella, Lynch and Howard,
                         Circuit Judges.



     Komi Ofori on brief pro se.
     Cornelius R. Heusel and Jones, Walker, Waechter, Poitevent,
Carrére and Denégre, L.L.P. and Jennifer L. Parent and McLane,
Graf, Raulerson and Middleton, Professional Association on brief
for appellee.



                          November 17, 2006
             Per Curiam.     This appeal follows the denial of pro se

appellant Komi Ofori's motion for "clarification" of his earlier,

unsuccessful motion for reconsideration of the district court's

decision granting summary judgment for his former employer, Ruby

Tuesday, Inc.    Because Ofori's notice of appeal is untimely as to

both   the   district   court's   January   27,   2006   summary   judgment

decision, as well as the district court's February 21, 2006 denial

of his first motion to reconsider, we review only the denial of

Ofori's second post-judgment motion.

             Eight days after the district court entered summary

judgment for Ruby Tuesday dismissing each of Ofori's race and

national origin discrimination claims, Ofori filed a one-paragraph

motion   for    reconsideration    which    argued   that   Ruby    Tuesday

"falsified" its "issues to support their[] legitimate defenses to

the Honorable Court."      This motion failed to identify any error of

law or fact in the court's summary judgment decision. Because this

motion was filed within ten days of entry of final judgment, it is

properly viewed as motion to alter or amend judgment pursuant to

Rule 59(e) of the Federal Rules of Civil Procedure.            Under Rule

4(a)(4)(A) of the Federal Rules of Appellate Procedure, the filing

of this Rule 59(e) motion suspended the time for appealing the

underlying summary judgment decision until such time as the court

disposed of the motion.      Aybar v. Crispin-Reyes, 118 F.3d 10, 14

(1st Cir. 1997), cert. denied, 522 U.S. 1078 (1998).


                                    -2-
            The   district     court   summarily       denied   the    motion   on

February 21, 2006. A week later, Ofori filed a three-page pleading

titled "Clarification," in which he explained in more detail the

basis for his original request for reconsideration.               Because this

pleading was filed more than ten days after the entry of final

judgment, it is properly viewed as arising under Rule 60(b) of the

Federal Rules of Civil Procedure.             Fed. R. App. P. 4(a)(4)(A).

Rule 60(b) motions do not affect the time for appealing from the

final judgment.    Acevedo-Villalobos v. Hernandez, 22 F.3d 384, 389

(1st Cir.), cert. denied, 513 U.S. 1015 (1994). The district court

summarily denied this motion on March 6, 2006.

            Ofori filed his notice of appeal on March 27, 2006.                 It

is timely only as to the March 6, 2006 denial of Ofori's second

post-judgment motion.        Construing this second motion as arising

under Rule 60(b), Ofori could only prevail in setting aside the

original judgment if he could show "exceptional circumstances"

entitling him to "extraordinary relief." Rodriguez-Antuna v. Chase

Manhattan Bank Corp., 871 F.2d 1, 3 (1st Cir. 1989) (quoting Lepore

v.   Vidockler,   792   F.2d    272,   274    (1st   Cir.   1986)).      Ofori's

"Clarification" fails to meet this exacting standard.                   "We have

made   it   transparently    clear     that   relief    under   Rule    60(b)   is

'extraordinary in nature'" and that             "motions invoking the rule

should be granted sparingly."          Cintron-Lorenzo v. Departmento de




                                       -3-
Asuntos del Consumidor, 312 F.3d 522, 527 (1st Cir. 2002) (quoting

Karak v. Bursaw Oil Corp., 288 F.3d 15, 19 (1st Cir. 2002)).

          After careful review of the pleadings, it is clear that

the district court properly exercised its discretion in denying

Ofori's   motion.     Each   of   the   arguments   presented   in   the

"Clarification" was previously presented to and fully considered by

the district court.     Ofori attempts to reargue the facts, but

simple disagreement with the court's decision is not a basis for

reconsideration.    "[W]e recognize the district court's 'intimate,

first-hand knowledge of the case,' and, thus, defer broadly to that

court's informed discretion."      Cintron-Lorenzo, 312 F.3d at 527

(quoting Karak, 288 F.3d at 19).

          Insofar as Ofori's appeal seeks review of the January 27,

2006 entry of summary judgment dismissing the case or the denial of

his first motion for reconsideration, it is dismissed for want of

appellate jurisdiction.      The order of the district court denying

Ofori's second motion for reconsideration is affirmed.




                                  -4-